DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 3, 5 – 8, and 10 are pending.  Claims 1 and 7 were amended.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 – 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, US 2010/0082284 (hereinafter 'Adachi') in view of Chiu et al., US 2016/0234489 (hereinafter 'Chiu') in view of Chan et al., US 2008/0151082 (hereinafter 'Chan').

claim 1: Adachi teaches a testing device ([0025]: test apparatus 10) for a data collecting chip ([0025]: DUT 100 (Device Under Test)), and the testing device comprises:
a data receiver connected to the data collecting chip ([0035]: site controllers 130a-c receive … the test modules 150a-h in accordance with the test results for the DUTs 100), where the Examiner interprets that test results are received by the site controllers from the test modules;
a storage ([0028]: The system controllers 110a-c store test control programs, test programs, test data, etc);
a processor configured to obtain a test result ([0034]: The site controllers 130a-c control the plurality of test modules a-h, and test the plurality of DUTs 100 simultaneously);
a data transceiver ([Fig 1]: [site controller 130 is connected through communications network 120 to system controllers 110]) configured to upload the test result to a host computer ([0026]: system controllers 110); and
a controller ([0026]: system controllers 110) configured to control the data receiver, the storage, the processor and the data transceiver ([0026]: each of the system controllers 110 arbitrarily combines site controllers 130 and test modules 150 to compose a slice in accordance with the form of the DUT 100 including the number of pins and the number of functional blocks of the DUT 100 and the content of a test). 

Adachi is silent with respect to wherein the testing device comprises:

a data receiver configured to receive multiple frames of sampling data collected by the data collecting chip;
a storage configured to store the multiple frames of sampling data; 
a processor configured to calculate noise of the plurality of data sampling points according to the multiple frames of sampling data to obtain a noise test result;
wherein each of the multiple frames of sampling data comprises a plurality of sampling values corresponding to the plurality of data sampling points, wherein each sampling value corresponds to a data sampling point in the plurality of data sampling points, and
the processor is further configured to:
for each data sampling point, calculate a variance of a plurality of sampling values corresponding to the each data sampling point in the multiple frames of sampling data and a bulge value of the plurality of sampling values, wherein the bulge value of the plurality of sampling values is a difference between the maximum and the minimum of the plurality of sampling values; and
determine whether the variance is less than a predetermined variance and whether the bulge value is less than a predetermined bulge value to determine whether a noise test of the each data sampling point passes, and then obtain the noise test result.

Chiu teaches 
[0061]: the IRFPA module 12 has an array of pixels, which are 320×256 pixels);
a data receiver configured to receive multiple frames of sampling data collected by the data collecting chip ([0061]: An image processing interface 19 in the computer 18 performs image division on each of continuous high-resolution digital images 192);
a storage configured to store the multiple frames of sampling data ([0061]: to acquire multiple high-resolution divided digital images 192);  
a processor ([0061]:computer 18) configured to calculate noise of the plurality of data sampling points according to the multiple frames of sampling data to obtain a noise test result ([0062]: Methods for detecting bad pixels of the IRFPA module 12 include a gain value method, an offset value method, a temporal noise method and a spatial noise method);
wherein each of the multiple frames of sampling data ([0061]: multiple high-resolution divided digital images 192) comprises a plurality of sampling values corresponding to the plurality of data sampling points ([0061]: the IRFPA module 12 has an array of pixels, which are 320×256 pixels), wherein each sampling value corresponds to a data sampling point in the plurality of data sampling points ([0061]: infrared video processing board 15A acquires a voltage value or a current value of each pixel on the IRFPA module), and
the processor is further configured to:
for each data sampling point, calculate a variance of a plurality of sampling values corresponding to the each data sampling point in the multiple frames of sampling [0079]: Alter the black body temperature to 25° C. and continuously capture 100 images, and calculate a standard deviation of each pixel in the average images array to obtain a new image array representing a temporal noise value of each pixel in the IRFPA module 12.) and a value of the plurality of sampling values ([0064]: an offset value in the offset table corresponding to a pixel in the IRFPA module 12 is greater than 16383 (an upper limit of a gray-level dynamic range of an infrared detector corresponding to the pixel in the IRFPA module 12 for determining the entity of a pixel) or the offset value of the pixel is less than −16383 (a lower limit of a gray-level dynamic range of an infrared detector corresponding to the pixel in the IRFPA module 12 for determining the entity of a pixel), the pixel is defined as a bad pixel); and
determine whether the variance is less than a predetermined variance ([0066]: defines a pixel as a bad pixel when the responsivity value of the pixel is beyond a range of the mean value ±β*the standard deviation) and whether the value is less than a predetermined value to determine whether a noise test of the each data sampling point passes ([0064]: a pixel with an offset value beyond the specific percentage range of the mean value is defined as a bad pixel), and then obtain the noise test result ([0067]: Given the foregoing four bad pixel detection methods, bad pixels of the IRFPA module 12 can be correctly identified or compensated).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adachi in view of Chiu to use the system in the testing of image devices incorporating a method that can “correctly [0110])”, as known in the art. 

Chan teaches 
a bulge value of the plurality of sampling values, wherein the bulge value of the plurality of sampling values is a difference between the maximum and the minimum of the plurality of sampling values ([0033]: gray-level-value range that is used to determining if the gray-level-value-to-be-tested 31 belongs to a dead pixel through utilizing upper gray level threshold and lower gray level threshold), where the upper and lower grey value thresholds are set dynamically based on “the sum of the average gray level value” and the difference between the second highest and second lowest pixel value ([0030]), defining a range of values equivalent to the “bulge value” as claimed..

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adachi in view of Chiu in view of Chan to determine the overall range of values that could be returned by the sensor being tested, if the actual dynamic range of the sensor was of interest.

Regarding claim 3: Adachi in view of Chiu in view of Chan teaches the testing device for the data collecting chip according to claim 1, as discussed above, wherein the storage comprises:
Adachi: [0035]: site controllers 130a-c receive, e.g., interrupts, each showing the termination of a test); and
a memory controller connected to the memory and the controller respectively, to control the memory to read or write the multiple frames of sampling data under the control of the controller (Adachi: [0028]: system controllers 110a-c store test control programs, test programs, test data, etc.)..

Adachi is silent with respect to:
a memory, configured to store the multiple frames of sampling data; and
a memory controller connected to the memory and the controller respectively, to control the memory to read or write the multiple frames of sampling data under the control of the controller.

Chiu teaches 
a memory, configured to store the multiple frames of sampling data ([0061]: An image processing interface 19 in the computer 18 performs image division on each of continuous high-resolution digital images 192 to acquire multiple high-resolution divided digital images 192); and
a memory controller connected to the memory and the controller respectively, to control the memory to read or write the multiple frames of sampling data under the control of the controller ([0069]: The method for measuring performance parameters of the IRFPA module 12 has steps of acquiring continuous high-resolution digital images of the IRFPA module 12, performing image division on each of the continuous digital images).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adachi in view of Chiu to use the system in the testing of image devices incorporating a method that can “correctly identify bad pixels of the IRFPA module, increase the accuracy in measuring the performance parameters of the IRFPA module, and reduce error in bad pixel detection ([0110])”, as known in the art. 

Regarding claim 5: Adachi in view of Chiu in view of Chan teaches the testing device for the data collecting chip according to claim 1, as discussed above, wherein the data receiver comprises a cache for caching the multiple frames of sampling data (Adachi: [col 6, line 12]: a random access memory 24).

Regarding claim 6: Adachi in view of Chiu in view of Chan teaches the testing device for the data collecting chip according to claim 1, as discussed above, further comprising a switch circuit (Adachi: [0027]: a connection setting device 140), wherein
the switch circuit comprises one or more switches (Adachi: [0027]: a connection setting device 140), the number of the data collecting chip is one or more (Adachi: [0027]: DUT 100a-c), and the one or more data collecting chips are connected to the one or more switches one to one (Adachi: [0026]: each of the system controllers 110 arbitrarily combines site controllers 130 and test modules 150 to compose a slice in accordance with the form of the DUT 100 including the number of pins and the number of functional blocks of the DUT 100 and the content of a test); and
the data receiver receives the multiple frames of sampling data collected by the data collecting chip after the switch circuit is closed (Adachi: [0029]: the system controller 110a configures a plurality of slices a-c in the test apparatus 10, as shown by dotted lines in the figure, so that the system controllers 110a-c can test the DUTs 100a-c to be tested by those system controllers 110a-c, respectively).

Regarding claim 7: Adachi teaches a testing system of a data collecting chip, comprising:
a testing device ([0025]: test apparatus 10)  for the data collecting chip ([0025]: DUT 100 (Device Under Test)), the testing device comprises:
a data receiver connected to the data collecting chip ([0035]: site controllers 130a-c receive … the test modules 150a-h in accordance with the test results for the DUTs 100), where the Examiner interprets that test results are received by the site controllers from the test modules;
a storage ([0028]: The system controllers 110a-c store test control programs, test programs, test data, etc);
a processor ([0034]: The site controllers 130a-c control the plurality of test modules a-h, and test the plurality of DUTs 100 simultaneously); configured to calculate to obtain a test result ([0025]: The test apparatus 10 produces a test signal to supply it to a DUT 100 (Device Under Test), and judges the quality of the DUT 100 based on whether or not a result signal, which is output as a result of the operation of the DUT 100 in accordance with the test signal, matches an expected value);
a data transceiver configured to upload the test result to a host computer ([Fig 1]: [site controller 130 is connected through communications network 120 to system controllers 110]); and 
a controller ([0026]: system controllers 110) configured to control the data receiver, the storage, the processor and the data transceiver ([0026]: each of the system controllers 110 arbitrarily combines site controllers 130 and test modules 150 to compose a slice in accordance with the form of the DUT 100 including the number of pins and the number of functional blocks of the DUT 100 and the content of a test); and
the host computer comprising:
an automatic test equipment (ATE) connected to the testing device for the data collecting chip ([0025]: test apparatus 10); and
	a personal computer (PC) connected to the ATE, the PC obtaining a test result uploaded by the testing device for the data collecting chip via the ATE, and then performing corresponding operations on the data collecting chip according to the test result ([0034]: The site controllers 130a-c control the plurality of test modules a-h, and test the plurality of DUTs 100 simultaneously).

Adachi is silent with respect to wherein the testing device comprises:

a storage configured to store the multiple frames of sampling data; 
a processor configured to calculate noise of the plurality of data sampling points according to the multiple frames of sampling data to obtain a noise test result;
the noise test result;
wherein each of the multiple frames of sampling data comprises a plurality of sampling values corresponding to the plurality of data sampling points, wherein each sampling value corresponds to a data sampling point in the plurality of data sampling points, and
the processor is further configured to:
	for each data sampling point calculate a variance of a plurality of sampling values corresponding to the each data sampling point in the multiple frames of sampling data and a bulge value of the plurality of sampling values, wherein the bulge value of the plurality of sampling values is a difference between the maximum and the minimum of the plurality of sampling values: and
	determine whether the variance is less than a predetermined variance and whether the bulge value is less than a predetermined bulge value to determine whether a noise test of the each data sampling point passes, and then obtain the noise test result.

Chiu teaches 
[0061]: An image processing interface 19 in the computer 18 performs image division on each of continuous high-resolution digital images 192);;
a storage configured to store the multiple frames of sampling data ([0061]: to acquire multiple high-resolution divided digital images 192);  ; 
a processor ([0061]:computer 18) configured to calculate noise of the plurality of data sampling points according to the multiple frames of sampling data to obtain a noise test result ([0062]: Methods for detecting bad pixels of the IRFPA module 12 include a gain value method, an offset value method, a temporal noise method and a spatial noise method);
the noise test result ([0062]: Methods for detecting bad pixels of the IRFPA module 12 include a gain value method, an offset value method, a temporal noise method and a spatial noise method);
wherein each of the multiple frames of sampling data ([0061]: multiple high-resolution divided digital images 192) comprises a plurality of sampling values corresponding to the plurality of data sampling points ([0061]: the IRFPA module 12 has an array of pixels, which are 320×256 pixels), wherein each sampling value corresponds to a data sampling point in the plurality of data sampling points ([0061]: the IRFPA module 12 has an array of pixels, which are 320×256 pixels), and
the processor is further configured to:
	for each data sampling point, calculate a variance of a plurality of sampling values corresponding to the each data sampling point in the multiple frames of [0079]: Alter the black body temperature to 25° C. and continuously capture 100 images, and calculate a standard deviation of each pixel in the average images array to obtain a new image array representing a temporal noise value of each pixel in the IRFPA module 12.) and a value of the plurality of sampling values ([0064]: an offset value in the offset table corresponding to a pixel in the IRFPA module 12 is greater than 16383 (an upper limit of a gray-level dynamic range of an infrared detector corresponding to the pixel in the IRFPA module 12 for determining the entity of a pixel) or the offset value of the pixel is less than −16383 (a lower limit of a gray-level dynamic range of an infrared detector corresponding to the pixel in the IRFPA module 12 for determining the entity of a pixel), the pixel is defined as a bad pixel); and
		determine whether the variance is less than a predetermined variance ([0066]: defines a pixel as a bad pixel when the responsivity value of the pixel is beyond a range of the mean value ±β*the standard deviation) and whether the value is less than a predetermined value to determine whether a noise test of the each data sampling point passes ([0064]: a pixel with an offset value beyond the specific percentage range of the mean value is defined as a bad pixel), and then obtain the noise test result ([0067]: Given the foregoing four bad pixel detection methods, bad pixels of the IRFPA module 12 can be correctly identified or compensated).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adachi in view of Chiu to use the system in the testing of image devices incorporating a method that can “correctly [0110])”, as known in the art. 

Chan teaches 
a bulge value of the plurality of sampling values, wherein the bulge value of the plurality of sampling values is a difference between the maximum and the minimum of the plurality of sampling values ([0033]: gray-level-value range that is used to determining if the gray-level-value-to-be-tested 31 belongs to a dead pixel through utilizing upper gray level threshold and lower gray level threshold), where the upper and lower grey value thresholds are set dynamically based on “the sum of the average gray level value” and the difference between the second highest and second lowest pixel value ([0030]), defining a range of values equivalent to the “bulge value” as claimed..

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adachi in view of Chiu in view of Chan to determine the overall range of values that could be returned by the sensor being tested, if the actual dynamic range of the sensor was of interest.

Regarding claim 8: Adachi teaches a control method for a ([0025]: test apparatus 10) for a data collecting chip ([0025]: DUT 100 (Device Under Test)), and the control method comprises:
[0035]: site controllers 130a-c receive … the test modules 150a-h in accordance with the test results for the DUTs 100); and
uploading a test result ([0035]: test results for the DUTs 100) to a host computer ([0026]: system controllers 110).

Adachi is silent with respect to:
wherein the data collecting chip comprises a plurality of data sampling points;
receiving multiple frames of sampling data collected by the data collecting chip, and storing the multiple frames of sampling data;  
calculating noise of the plurality of data sampling points according to the multiple frames of sampling data to obtain a noise test result; and
the noise test result,
wherein each of the multiple frames of sampling data comprises a plurality of sampling values corresponding to the plurality of data sampling points, wherein each sampling value corresponds to a data sampling point in the plurality of data sampling points, and
the calculating noise of the plurality of data sampling points according to the multiple frames of sampling data to obtain a noise test result further comprises:
for each data sampling point calculating a variance of a plurality of sampling values corresponding to the each data sampling point in the multiple frames of sampling data and a bulge value of the plurality of sampling values, wherein the bulge value of 
determining whether the variance is less than a predetermined variance and whether the bulge value is less than a predetermined bulge value to determine whether a noise test of the each data sampling point passes, and then obtain the noise test result.

Chiu teaches
wherein the data collecting chip comprises a plurality of data sampling points ([0061]: the IRFPA module 12 has an array of pixels, which are 320×256 pixels);
receiving multiple frames of sampling data collected by the data collecting chip ([0061]: An image processing interface 19 in the computer 18 performs image division on each of continuous high-resolution digital images 192), and storing the multiple frames of sampling data ([0061]: to acquire multiple high-resolution divided digital images 192);  
calculating noise of the plurality of data sampling points according to the multiple frames of sampling data to obtain a noise test result ([0062]: Methods for detecting bad pixels of the IRFPA module 12 include a gain value method, an offset value method, a temporal noise method and a spatial noise method); and
the noise test result ([0062]: Methods for detecting bad pixels of the IRFPA module 12 include a gain value method, an offset value method, a temporal noise method and a spatial noise method),
[0061]: multiple high-resolution divided digital images 192) comprises a plurality of sampling values corresponding to the plurality of data sampling points ([0061]: the IRFPA module 12 has an array of pixels, which are 320×256 pixels), wherein each sampling value corresponds to a data sampling point in the plurality of data sampling points ([0061]: infrared video processing board 15A acquires a voltage value or a current value of each pixel on the IRFPA module), and
the calculating noise of the plurality of data sampling points according to the multiple frames of sampling data to obtain a noise test result further comprises:
for each data sampling point calculating a variance of a plurality of sampling values corresponding to the each data sampling point in the multiple frames of sampling data ([0079]: Alter the black body temperature to 25° C. and continuously capture 100 images, and calculate a standard deviation of each pixel in the average images array to obtain a new image array representing a temporal noise value of each pixel in the IRFPA module 12.) and a value of the plurality of sampling values ([0064]: an offset value in the offset table corresponding to a pixel in the IRFPA module 12 is greater than 16383 (an upper limit of a gray-level dynamic range of an infrared detector corresponding to the pixel in the IRFPA module 12 for determining the entity of a pixel) or the offset value of the pixel is less than −16383 (a lower limit of a gray-level dynamic range of an infrared detector corresponding to the pixel in the IRFPA module 12 for determining the entity of a pixel), the pixel is defined as a bad pixel); and
[0066]: defines a pixel as a bad pixel when the responsivity value of the pixel is beyond a range of the mean value ±β*the standard deviation) and whether the value is less than a predetermined value to determine whether a noise test of the each data sampling point passes ([0064]: a pixel with an offset value beyond the specific percentage range of the mean value is defined as a bad pixel), and then obtain the noise test result ([0067]: Given the foregoing four bad pixel detection methods, bad pixels of the IRFPA module 12 can be correctly identified or compensated).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adachi in view of Chiu to use the system in the testing of image devices incorporating a method that can “correctly identify bad pixels of the IRFPA module, increase the accuracy in measuring the performance parameters of the IRFPA module, and reduce error in bad pixel detection ([0110])”, as known in the art. 

Chan teaches 
a bulge value of the plurality of sampling values, wherein the bulge value of the plurality of sampling values is a difference between the maximum and the minimum of the plurality of sampling values ([0033]: gray-level-value range that is used to determining if the gray-level-value-to-be-tested 31 belongs to a dead pixel through utilizing upper gray level threshold and lower gray level threshold), where the upper and lower grey value thresholds are set dynamically based on “the sum of the 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adachi in view of Chiu in view of Chan to determine the overall range of values that could be returned by the sensor being tested, if the actual dynamic range of the sensor was of interest.

Regarding claim 10: Adachi in view of Chiu in view of Chan teaches the control method for the testing device for the data collecting chip according to claim 8, as discussed above, after the receiving the multiple frames of sampling data collected by the data collecting chip, further comprising:
caching the multiple frames of sampling data (Adachi: [col 6, line 12]: a random access memory 24).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Chiu in view of Chan in view of Xu, US 2008/0208495 (hereinafter 'Xu').
Regarding claim 2: Adachi in view of Chiu in view of Chan teaches the testing device of the data collecting chip according to claim 1, as discussed above.
Adachi in view of Chiu in view of Chan is silent with respect to wherein 
the data collecting chip is a fingerprint identification chip.

Xu teaches a testing system wherein
the data collecting chip is a fingerprint identification chip ([0024]: a fingerprint sensor 30 configured to be tested using test equipment 40).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adachi in view of Chiu in view of Chan in view of Xu to enable testing a particular type of sensor using the system taught by Adachi and Chiu, “after manufacture but before it is shipped to customers ([0008])”, as known in the art. 

Response to Arguments
Applicant’s arguments, see page 8, filed 27 February 2021, with respect to the rejection(s) of claim(s) 1, 3, 5 - 8, and 10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adachi in view of Chiu in view of Chan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Examiner, Art Unit 2862